Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 10/27/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/27/21 is partially withdrawn.  Claims 22-23, directed to the kit and surgical tool are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-7, directed to a coupling mechanism are withdrawn from consideration because they do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1-7 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner agrees with applicant’s arguments (see Remarks Filed on 5/9/22 Pg. 8-9).  Specifically, applicant is correct in that the Edwards reference (US Patent Pub. 20150313610A1) does not disclose a channel as now recited in claim 8 wherein the channel is composed by the interlinking indentations whose raised floors prevent the driving elements from disengaging the indentations and form rounded corners between the flat bases of the adjacent indentations.
In addition, after a subsequent search the following prior art was found to be relevant.  Walen (US Patent 5888200) which discloses a surgical tool piece (26) having a shaft (32) which comprises at least three indentations (see Fig. 13a-13b) located around the circumference of the coupling portion (48) wherein each indentation is composed of proximal and distal walls and a flat base (290) (Fig. 13a-13b).  Walen also discloses wherein a channel is formed by the proximal and distal walls of the indentations and wherein in each channel section linking adjacent the indentations in the driving location has a raised floor (292)  relative to its adjacent indentations that form rounded corners between each of the flat bases (290) of the indentations (Fig. 13a-13b).  However, unlike applicant’s invention the raised floors of Walen are not disclosed as being capable of stopping the driving elements from moving along the channel between indentions.  Instead Walen recites reduced diameter rounded corners 292 of the lock ring 48 ensure that if the shaft 32 is not properly seated in the collet housing 80, the feet 128 of the collet 50 will upon closing, first strike the corners 294 with sharp edges causing the shaft to rotate until each foot is in contact with a flat surface 290 (Col. 13 lines 18-29). This is to allow for a rapid changing of accessories to be used with the surgical device. Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features. Furthermore, modify the device of Walen to recite the discloses limitations would destroy the intended use of the invention namely, the rapid changing of accessories and the reduction of the possibility that the each of the collet feet will not press against a complementary flat surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775